                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


SHAWN WELCH                                                                               PLAINTIFF

v.                                    NO: 4:19-CV-137-LPR

RONNIE SANDERS
AND LANGER TRANSPORT CORP.                                                           DEFENDANTS


                                               ORDER

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and Adjudged

that this case is DISMISSED.


       IT IS SO ADJUDGED, this 8th day of January 2020.


                                                        Lee P. Rudofsky
                                                        UNITED STATES DISTRICT JUDGE
